Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Powers on 1/31/2022.
The application has been amended as follows: 
AMENDMENTS TO THE SPECIFICATION
	With reference to the as-filed English translation of the foreign priority document, please amend the paragraph that begins on page 2, line 13, and ends on line 14, as follows:
The object is achieved by a method  the present disclosure.

AMENDMENTS TO THE CLAIMS

27.	(Currently Amended)  The method of claim 26, wherein the comparing of the raw measurement voltages is performed based on the raw measurement voltages or first flow measurement values derived therefrom or second flow measurement values and/or first interference voltage values or second interference voltage values.

	is tapped between the first measuring electrode and a ground and a second comparison voltage is tapped between the second measuring electrode and the ground;
	the ground is a ground electrode or a pipe connected to the measuring tube or a grounding disk; and/or
	a flow-dependent electric raw measurement voltage is tapped using at least two pairs of measuring electrodes.
29.	(Currently Amended)  The method of claim 18, wherein  of the raw measurement voltage are determined during each constant phase.
30.	(Currently Amended)  The method of claim 18, wherein each raw measurement value is calculated by averaging a plurality of tapped raw measurement voltages, the averaging including at least two and/or no more than 100 tapped raw measurement voltages.
32.	(Currently Amended)  A magnetic inductive flow meter configured for measuring the volumetric flow or the flow rate of a medium flowing through the flow meter, the flow meter comprising:
	a measuring tube having a measuring tube axis and configured to guide the flowing medium therethrough;
	a magnet system configured to generate a magnetic field perpendicular to the measuring tube axis;
	at least one pair of measuring electrodes configured to tap an electric measurement voltage induced in the medium by the magnetic field; and
electrically connected to the at least one pair of measuring electrodes and configured to operate the magnet system and the measuring electrodes, including:
		applying the magnetic field to the flowing medium flowing;
		generating a magnetic field curve having constant phases, during which the magnetic field is constant over time, and alternating phases during which the magnetic field is variable over time,
the alternating phases configured to change from a first constant phase having a first magnetic field into a subsequent, second constant phase having a second magnetic field, the second magnetic field being dissimilar from the first magnetic field;
		tapping a flow-dependent, electric raw measurement voltage induced in the medium by the magnetic field using the at least one pair of measuring electrodes;
		determining a plurality of raw measurement values of the raw measurement voltage during each constant phase, the raw measurement voltage comprising a flow-dependent component, an interference component and a noise component;
		calculating a first flow measurement value and a first interference voltage value from each raw measurement value;
		calculating a second flow measurement value and a second interference voltage value of the interference component based on a raw measurement value of a preceding first constant phase and a raw measurement value of a second constant phase following the first constant phase; and
		adapting the first flow measurement values of the first constant phase and/or second constant phase based on the second flow measurement value and the calculated second interference voltage value.
34.	(Currently Amended)  The flow meter of claim 32, further comprising a ground electrode.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a magnetic inductive flow meter and method including an electronic measuring/operating circuit that evaluates raw measurement voltages and determine flow measurement values, the measuring/operating circuit electrically generates a magnetic field curve having constant phases, during which the magnetic field is constant over time, and alternating phases during which the magnetic field is variable over time, the alternating phases configured to change from a first constant phase having a first magnetic field into a subsequent, second constant phase having a second magnetic field that is dissimilar from the first magnetic field; tapping the electric raw measurement voltage induced in the medium, determining a plurality of raw measurement values of the raw measurement voltage during each constant phase, the raw measurement voltage comprising a flow-dependent component, an interference component and a noise component; calculating a first flow measurement value and a first interference voltage value from each raw measurement value; calculating a second flow measurement value and a second interference voltage value of the interference component based on a raw measurement value of a preceding first constant phase and a raw measurement value of a second constant phase following the first constant phase and adapting the first flow measurement values of the first constant phase and/or second constant phase based on the second flow measurement value and the calculated second interference voltage value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/9/2022